Case 1:20-cr-00143-TSE Document 51-1 Filed 08/10/20 Page 1 of 2 PageID# 556




                      Exhibit 2
         Comparison of   and Government Statements

                                                     Apr. 1, 2020

Source                                               Gov’t Opp’n to Mot.
                                                     for Revocation
Author                                               US Attorney’s
                                                     Office

Claim                                                “The defendant
                                                     came to the
                                                     government’s
                                                     attention after an
                                                     investigation
                                                     conducted by the
                                                     Federal Bureau of
                                                     Investigation . . . and
                                                     other law
                                                     enforcement entities
                                                     revealed that an
                                                     individual accessed
                                                     a website that
                                                     advertises child
                                                     pornography using
                                                     an IP address
                                                     associated with the
                                                     defendant’s
                                                     residence in
                                                     McLean, Virginia.”
                                                     1:20-MJ-114 ECF
                              f                      No. 15 at 2.
                                                                               Case 1:20-cr-00143-TSE Document 51-1 Filed 08/10/20 Page 2 of 2 PageID# 557
